Shientag, J.
(concurring). I concur in the result because, under all of the circumstances of this case, including the false and misleading signs used by the pickets, there was basis for a holding that a prima facie case had been made out showing that the picketing did not have a lawful objective, namely, notice to the public that the employer was employing nonunion labor, but that, on the contrary, its purpose was in violation of State law and for the purpose of compelling the employer to coerce his employees’ choice of bargaining representative (Building Service Employees Int. Union, Local 262 v. Gazzam, 339 U. S. 532).
Peck, P. J., Cohn and Callahan, JJ., concur with Van Voorhis, J.; Shientag, J., concurs in result in opinion.
Order unanimously affirmed, with $20 costs and disbursements to the respondent.